internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege et1 - plr-122971-00 date date key worker firm dear this is in reply to a request for a ruling to determine the work status for federal employment_tax purposes of the above-named worker with respect to services she has performed for the firm since date federal employment_taxes are those imposed by the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages according to the information submitted the firm is a military commissary pursuant to a written_agreement the worker was granted a license to provide services as a bagger the agreement provides that the worker is not an employee and is not under the supervision direction or control of any employee of the firm the worker is remunerated solely on the basis of tips she receives from commissary patrons the agreement provides that the worker may perform similar services for others the worker is not eligible to participate in any employee pension health or other fringe benefit plan at the commissary the agreement provides that the worker is responsible for the replacement cost of any damages to groceries she may cause the worker is also responsible for the cost of a smock or badge identifying herself to patrons as a bagger the worker’s services are managed by the head bagger who also arranges the work schedule the head bagger is one of the baggers who is elected by the other baggers annually baggers compensate the head bagger with a few dollars a day the head bagger is not an employee of the commissary sec_3121 of the internal_revenue_code the code defines employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the laws and regulations in a particular case guidance for determining the existence of that status is found in three substantially_similar sections of the applicable employment_tax regulations sec_31_3121_d_-1 relating to the fica sec_31_3306_i_-1 relating to the futa and sec_31_3401_c_-1 relating to federal_income_tax withholding sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer-employee exists when the person for whom the services are performed has the right to direct and control the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial thus if an employer-employee relationship exists it is of no consequence that the employee is designated as partner coadventurer agent or independent_contractor or the like in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so one must examine the relationship of the worker and the business relevant facts generally fall into three categories behavioral controls financial controls and the relationship of the parties behavior controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control how the worker performs the specific tasks for which he or she is hired facts which illustrate whether there is a right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these factors include whether a worker has made a significant investment has unreimubursed expenses and makes services available to the relevant market the method of payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by the parties’ agreements and actions with respect to each other including facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities we have carefully considered the information submitted in this case and in view of the facts discussed above we conclude that the firm does not exercise the degree of direction and control necessary to establish an employer-employee relationship accordingly we conclude that the worker is not an employee of the firm for federal employment_tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this matter please contact at not a toll-free number sincerely michael a swim chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of ruling letter copy for sec_6110 purposes
